i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00177-CR

                                    IN RE Thomas Brandon RALPH

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 10, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 24, 2010, relator Thomas Brandon Ralph sought relief from this court regarding

credit for jail time served, which we construe as a petition for writ of mandamus. However, relator

has the burden of providing this court with a record sufficient to establish a right to relief. See TEX .

R. APP . P. 52.7(a) (“Relator must file with the petition [ ] a certified or sworn copy of every

document that is material to the relator’s claim for relief and that was filed in any underlying

proceeding”); see also TEX . R. APP . P. 52.3(k)(1)(A). Here, relator has not provided this court with

a copy of any documents to support his claim for relief. To the contrary, the record before us

indicates relator is not entitled to the relief he requests. Relator contends he was “granted no credit


           1
          … This proceeding arises out of Cause No. 2008-CR-5193A, styled State of Texas v. Thomas Brandon Ralph,
in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                               04-10-00177-CR



for the time spent in confinement prior to his conviction, specifically: December 12, 2008 thru

January 15, 2009.” However, the judgment indicates it was entered on December 10, 2008, and the

sentence commenced on December 10, 2008.2 Therefore, based on the record before us, relator has

failed to establish he was not given jail time credit he seeks. Accordingly, the petition for writ of

mandamus is denied.

                                                                   PER CURIAM



DO NOT PUBLISH




       2
        … W e acknowledge that relator indicates he was “found guilty” on December 12, 2008.

                                                     -2-